Citation Nr: 1110790	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-11 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than December 19, 2006, for the award of a separate evaluation for the renal/nephrologic manifestations of service-connected diabetes mellitus disability.

2.  Entitlement to an effective date earlier than February 18, 2007, for the initial grant of a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran/appellant had active military service in the United States Army from July 1960 to July 1963, and from May 1965 to February 1973, including multiple tours in Vietnam.  He apparently was a member of the Army Reserve until 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted a separate evaluation for the kidney/renal manifestations of the Veteran's service-connected diabetes mellitus disability and assigned an effective date of December 19, 2006.

In his April 2089 VA Form 9, the Veteran submitted a written request for a Travel Board hearing.  He was subsequently sent a letter, on December 21, 2010, notifying him that he had been scheduled for his requested Travel Board hearing at the RO on February 3, 2011.  However, on the day of the scheduled Travel Board hearing, the appellant's representative submitted a written request for the cancellation of that hearing.  Therefore, the request for a Board hearing is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d).

The issue of entitlement to a cardiac disorder such as ischemic heart disease, to include as secondary to herbicide exposure, has been raised by the record, but that issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the RO for appropriate action.

The appellant was awarded a TDIU in a rating decision issued by the RO in May 2007; with an effective date of February 18, 2007, assigned.  In April 2008, the appellant submitted a VA Form 9 in which, in addition to submitting his substantive appeal regarding the effective date for the grant of a separate evaluation for the renal manifestations of his diabetes disability, he also stated that he wanted to file a formal claim for the denial in relation to the assignment of February 18, 2007, as the effective date for the grant of TDIU benefits.  He argued that the effective date ought to be the date of his August 2006 claim for increased disability evaluations.

The claims file does not contain a Statement of the Case (SOC) issued in response to the appellant's Notice of Disagreement (NOD) received by the above RO in April 2008.  The Board must therefore remand the TDIU earlier effective date claim for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The issue of entitlement to an earlier effective date for the TDIU is therefore addressed in the REMAND portion of this decision, below.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The appellant submitted a written claim for service connection for diabetes mellitus and the associated peripheral neuropathy on June 16, 2005.

2.  The appellant underwent a VA medical examination on September 29, 2005; on that date laboratory testing revealed an increased serum creatinine level and the presence of microalbuminuria.

3.  In a December 2005 rating decision, the RO granted the appellant's claim of entitlement to service connection for diabetes mellitus; an effective date of June 16, 2005, was assigned.

4.  In August 2006, the appellant submitted a claim for an increased evaluation for his service-connected diabetes mellitus disability.

5.  The appellant underwent a VA medical examination on December 19, 2006.

6.  The RO has assigned an effective date of December 19, 2006, for the grant of a separate evaluation for the renal manifestations of the service-connected diabetes mellitus disability.



CONCLUSION OF LAW

The criteria for assigning an effective date of September 29, 2005, but no earlier, have been met for the grant of a separate rating for the renal manifestations of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.157, 3.159, 3.321, 3.400, 4.1, 4.2, 4.7, 4.10, 4.20, 4.31, 4.115a, 4.115b, 4.119, Diagnostic Codes (DCs) 7913, 7541 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) has held that these notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability; a connection between the veteran's service and the disability; degree of disability; and the effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the appellant is challenging the effective date assigned following the grant of a separate evaluation for the renal manifestations of his service-connected diabetes mellitus disability.

The appellant was notified of the information necessary to substantiate his increased rating claim by correspondence dated in November 2006.  That document informed the Veteran of VA's duty to assist and what kinds of evidence the RO would help obtain.  In addition, a March 2008 letter provided the Veteran with information on how a disability rating is assigned and how an effective date is assigned.  Id.  Furthermore, the appellant is disagreeing with the effective date assigned to his service-connected disability at issue.  This would indicate he is fully aware that when a benefit is awarded, an effective date is assigned.

Moreover, the United States Supreme Court has held that, even if there has been an error in VCAA notice, it should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board perceives none, particularly in view of Dingess, supra.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the service medical treatment records are already associated with the claims file.  VA treatment records for the period from November 2000 through November 2006, which includes the year prior to the date of submission of an informal claim for an increased evaluation, are associated with the claims file.  The RO specifically notified the appellant that he should submit any evidence in his possession or identify any evidence that might be relevant.  The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

VA has thus fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has made sufficient efforts to obtain records corresponding to all private and VA treatment for the claimed disorders.  The VA clinical records dated during the year prior to the appellant's August 22, 2006, claim have been associated with the claims file.  In addition, the Veteran was afforded VA examinations that were fully adequate for ascertaining the symptoms and severity of his service-connected diabetes mellitus and secondary disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

All relevant facts with respect to the appellant's claim addressed in the decision below have been properly developed.  Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  The Merits of the Claim

In adjudicating an appeal, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase in disability.  38 U.S.C.A. § 5110(b) (2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o) (1), (2); VAOPGCPREC 12-98 (1998).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  

A report of examination or hospitalization which meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits, if the report relates to a disability which may establish entitlement.  Once a formal claim for compensation has been allowed, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for increased benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.  Otherwise, in the case of evidence from a private physician, the date of receipt of any record or report will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(2).

The appellant contends that his entitlement to a separate evaluation for his diabetic nephropathy should be made effective from August 2006.  The Board notes that the appellant submitted a written claim for an increased evaluation for his service-connected diabetes mellitus disability in August 2006.  A separate evaluation for the renal manifestations of the diabetes disability was granted in a January 2007 rating action.  An effective date of December 19, 2006, was assigned for the diabetic nephropathy.  

Under 38 C.F.R. § 4.119, Diagnostic Code 7913 addresses diabetes mellitus.  Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  

Under Diagnostic Code 7541, renal involvement in diabetes mellitus is to be rated as renal dysfunction.  38 C.F.R. § 4.115b.  When rating renal dysfunction, albumin and casts with a history of acute nephritis or hypertension noncompensable under DC 7101 warrants a zero percent evaluation.  A 30 percent evaluation is warranted where albumin is constant or recurring with hyaline and granular casts or red blood cells or there is transient or slight edema or hypertension at least 10 percent disabling under DC 7101, which occurs when diastolic pressure readings are 100 or more.  A 60 percent evaluation is warranted where there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling, which occurs when diastolic pressure readings are predominantly 120 or more.  38 C.F.R. §§ 4.104, DC 7101, 38 C.F.R. § 4.115a.

The initial inquiry concerns whether there was a claim for an increased rating filed before the current effective date of the separate evaluation for the renal manifestations of the diabetes disability.  Review of the evidence of record reveals that the appellant underwent a VA medical examination on September 29, 2005.  The examiner stated that the appellant "apparently" had no history of renal abnormalities.  

The examiner also ordered laboratory testing of the appellant's blood and urine, to evaluate his renal function.  The results of those tests revealed that the appellant's serum creatinine was 1.3 mg/dl, with normal being from 0.5 to 1.2 mg/dl.  His urine creatinine and urine albumin were measured, and the ratio between the two was calculated; the result was 29.6 mg/g creatinine, while normal was listed as 0-29.  The laboratory report stated that microalbuminuria is present when a result falls between 30 and 300 mg/g creatinine.  It does not appear that the examiner ever reviewed those results.  In any case, the examination report contains no mention of the test results - only that the tests had been ordered.  

The appellant subsequently underwent another VA medical examination on December 19, 2006.  The examiner listed the complications of the diabetes disability.  Included in this list of complications were renal complications.  The examiner stated that the appellant had "nephropathy per labs earlier this year" but did not specify which tests had shown that, or when the tests were run.  The examiner did not order any laboratory tests, and rendered a diagnosis of diabetic nephropathy.

As previously noted, the appellant submitted a claim for an increased evaluation for the diabetes mellitus disability in August 2006.  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred if a claim is received within one year of such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o) (2).  

Review of the VA clinical laboratory evidence of record reveals that, in addition to the September 29, 2005, testing, the appellant had blood tests of renal function run on October 17, 2005, and March 27, 2006.  His serum creatinine results were 1.3 mg/dl on each occasion; normal serum creatinine is from 0.5 to 1.2 mg/dl.  It does not appear that another test for urine creatinine and/or albumin was ordered.  Thus, it appears that the December 2006 examiner, in rendering a diagnosis of diabetic nephropathy, was relying on laboratory test results from 2006 which were the same as the results from the last months of 2005, with the laboratory results from September 29, 2005, onward demonstrating abnormal renal function.  

A report of examination or hospitalization which meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits, if the report relates to a disability which may establish entitlement.  Once a formal claim for compensation has been allowed, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for increased benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157.

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o) (1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o) (2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o) (2)).

Harper, 10 Vet. App. at 126.  

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o) (2).

In this case, the Board finds that, when liberally construed, the September 29, 2005, VA examination report can be considered as an informal claim for an increased disability rating for diabetes.  The appellant later submitted a formal claim for an increased evaluation for his diabetes in August 2006, which was less than a year after the September 2005 VA examination.  That September 2005 VA examination yielded the first clinical evidence of record which demonstrated the presence of detectable albumin (protein) in the appellant's urine; the presence of detectable albumin in urine is indicative of abnormal renal function.  The record contains no other evidence which makes a finding of increased disability factually ascertainable prior to the September 29, 2005, VA examination.

Applying the provisions of 38 C.F.R. § 3.400(o) (2) and in view of the overall evidence of record, the Board finds that the September 29, 2005, VA laboratory testing report contains the appellant's request for an increased evaluation and that September 29, 2005 is therefore the date of the claim for an increased rating.  As discussed in Harper, if the increase in disability precedes the claim by a year or less, the date on which the increase is shown to have occurred (factually ascertainable) should be the effective date of the increased award.  

Therefore, it is clear, in considering whether an effective date earlier than December 19, 2006, should be assigned for the appellant's diabetic nephropathy, that such disability which was clinically demonstrated (i.e., factually ascertainable) eleven months prior to his August 2006 claim for an increased evaluation.  Thus, the proper effective date, based on the current evidence of record, is September 29, 2005, the date of the VA examination demonstrating the severity of the appellant's renal manifestations of his diabetes disability.

However, the Board's evaluation of the evidence of record does not permit the conclusion that the appellant's diabetes disability had resulted in renal nephropathy before September 29, 2005.  After careful review of the evidence of record, the Board finds no evidence of an earlier informal claim for an increased rating within the delimiting period.  The evidence of record does not contain any medical evidence dated between August 22, 2005, and September 29, 2005, indicating that the appellant would be entitled to a separate evaluation for the renal manifestations of his diabetes disability.


ORDER

Entitlement to an effective date of September 29, 2005, for the assignment of a separate evaluation for diabetic nephropathy is granted, subject to regulations pertinent to the distribution of monetary awards.


REMAND

As noted in the Introduction, above, the appellant was awarded a total rating based on individual unemployability (TDIU) in a rating decision issued by the RO in May 2007; the RO assigned an effective date of February 18, 2007, for the TDIU benefits.  In April 2008, the appellant submitted a VA Form 9 on which, in addition to submitting his substantive appeal regarding the effective date for the grant of a separate evaluation for the renal manifestations of his diabetes disability, he also stated that he wanted to file a formal claim for the denial in relation to the assignment of February 18, 2007, as the effective date for the grant of TDIU benefits.  He argued that the effective date ought to be the date of his August 2006 claim for increased disability evaluations.

Thus, the Board finds that the appellant submitted a timely Notice of Disagreement (NOD) in April 2008, as to the May 2007 rating decision in which he specifically referred to his disagreement with the RO's assignment of an initial effective date of February 18, 2007, for the grant of TDIU benefits.  Because the RO did not subsequently issue an SOC addressing the TDIU earlier effective date issue, the Board must remand the issue to the AMC/RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Re-examine the appellant's claim of entitlement to an effective date earlier than February 18, 2007, for the grant of TDIU benefits.  If no additional development is required, prepare a Statement of the Case in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefit sought, or by the appellant's withdrawal of the NOD.

2.  If, and only if, the appellant files a timely substantive appeal, return the TDIU earlier effective date issue to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


